UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-K (Mark One) ( X ) ANNUAL REPORT PURSUANT TO SECTION 13 or 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934. FOR THE FISCAL YEAR ENDED JUNE 30, 2011 () TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934. For the transition period from to Commission File Number: 0-53254 JINZANGHUANG TIBET PHARMACEUTICALS, INC. (Exact Name of Registrant as Specified in Its Charter) DELAWARE 26-2443288 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) Leling Economic Development Zone, Kaiyuan East Blvd., Dezhou, Shandong, P.R.China 253600 (Address of principal executive offices) 86-534-2111-962 (Issuer's telephone number) Securities Registered Pursuant to Section 12(b) of the Exchange Act: NONE Securities Registered Pursuant to Section 12(g) of the Exchange Act: COMMON STOCK, $0. (Title of Class) Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 406 of the Securities Act.Yes No √ Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act.Yes No √ Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Sections 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes√No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files.)Yes√No Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K (§ 229.405) is not contained herein, and will not be contained,to the best of registrant'sknowledge,in definitive proxy or informationstatements incorporatedby referencein Part III of this Form 10-K or anyamendment to this Form 10-K. [] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check One) Large accelerated filer Accelerated filer Non-accelerated filer Smaller reporting company X Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes No √ As of December 31, 2010, the last day of the registrant’s most recently completed second fiscal quarter, the aggregate market value of the common stock held by non-affiliates was $19,816,193, based upon the closing price on December 31, 2010 of $0.59 per share. As of October 12, 2011, there were 40,665,063 shares of common stock outstanding. Documents incorporated by reference: NONE PART I FORWARD-LOOKING STATEMENTS: NO ASSURANCES INTENDED In addition to historical information, this Annual Report contains forward-looking statements, which are generally identifiable by use of the words “believes,” “expects,” “intends,” “anticipates,” “plans to,” “estimates,” “projects,” or similar expressions. These forward-looking statements represent Management’s belief as to the future of Jinzanghuang Tibet Pharmaceuticals, Inc.Whether those beliefs become reality will depend on many factors that are not under Management’s control.Many risks and uncertainties exist that could cause actual results to differ materially from those reflected in these forward-looking statements. Factors that might cause such a difference include, but are not limited to, those discussed in the section 1A of this Report, entitled “Risk Factors.” Readers are cautioned not to place undue reliance on these forward-looking statements. We undertake no obligation to revise or publicly release the results of any revision to these forward-looking statements. ITEM 1.BUSINESS Jinzanghuang Tibet Pharmaceuticals, Inc. is a Delaware corporation with no business operations and only one asset:a wholly-owned subsidiary named Tibet Medicine, Inc.Tibet Medicine, Inc., likewise, is a Delaware corporation with no business operations and only one asset: 100% of the registered capital of Beijing Taibodekang Consulting Co., Ltd., a Wholly Foreign Owned Entity organized under the laws of the People’s Republic of China (“Beijing Taibodekang”).Beijing Taibodekang has no assets other than cash, but it does have a business operation, namely the management of Leling Jinzanghuang Biotech Co., Ltd. (“Leling Jinzanghuang”), which is also organized under the laws of the People’s Republic.Beijing Taibodekang carries out that management pursuant to the terms of four agreements that it made on January 4, 2009 with Leling Jinzanghuang and with the equity owners in Leling Jinzanghuang.Collectively, the agreements provide Beijing Taibodekang exclusive control over the business of Leling Jinzanghuang.The relationship is one that is generally identified as “entrusted management.” As a result of that relationship, the financial statements of Leling Jinzanghuang are consolidated with the Company’s financial statements in this Report. At times throughout this Report we will use the term “Company” to refer to the four entities mentioned above as a single entity, which is a consolidated entity for financial reporting purposes.References to the “business of the Company” and the like, however, all refer to the business carried out by Leling Jinzanghuang, which is the only one of the four consolidated entities that carries on business operations. Leling Jinzanghuang was founded in November 2008 under the laws of the People’s Republic of China with registered capital of 3.5 million RMB ($549,105).Registered capital increased to 8.5 million RMB (approximately $1,333,542) as of June 30, 2010. Leling Jinzanghuang’s executive offices and operations are located in Leling City, Shandong Province, in eastern China. Leling Jinzanghuang was organized to facilitate the distribution of pharmaceutical and nutraceutical products manufactured by Shandong Jinzanghuang (Tibet) Pharmaceutical Co., Ltd. (“Shandong Jinzanghuang”), a company primarily owned and managed by the Company’s CEO, which utilizes the principles of Tibetan medicine in developing its products.Until October 2010 Leling Jinzanghuang served as a distributor of the Shandong Jinzanghuang products.Since October 2010 Leling Jinzanghuang has devoted its attention to a program of marketing the Shandong Jinzanghuang products for use by sauna stores in China.The program currently includes 150 sauna stores as customers. Tibetan medicine is a centuries-old medical system that employs a complex approach to diagnosis, incorporating techniques such as pulse analysis and urinalysis, and utilizes behavior and dietary modification. By synthesizing knowledge from various medical systems, Tibetans created an approach to medicine drawn from thousands of years of empirical knowledge and intuition about the nature of health and illness. Since practitioners of Tibetan medicine seek to treat diseases in a natural way, Tibetan pharmaceuticals are usually composed of natural materials, particularly the herbs and minerals found in the high-latitude, low-temperature, and pollution-free environment of Tibet.Practitioners have demonstrated the benefits of Tibetan medicine in treating diseases of the human respiratory system, digestive system, cardiovascular system, kinematic system, and skin. Until recently, however, the primitive manufacturing techniques used in traditional Tibetan medicine prevented its integration into modern medical practice.With the incorporation of modern techniques into the production process, however, Tibetan medicine is being gradually recognized along with Chinese traditional medicine as a medical system parallel to western medicine. 1 Within China, Tibetan medicine is classified as one type of Chinese traditional medicine, a pharmaceutical industry that exists parallel to western medicine in China.The Chinese have long perceived and accepted traditional Chinese medicine as a safe and effective solution to diseases, having the advantage of causing fewer side effects than western medicine, due to the natural ingredients used.With the improvement of living standards in China, the revenues of the health care industry have been substantially increased in recent decades, which has also stimulated the domestic demands for Tibetan medicine. The market for Tibetan pharmaceuticals in China is only a very small portion of the overall medical market in China.The annual production of Tibetan medicine amounts to approximately 1500 tons with more than 293 items marketed.The growth rate of the market for Tibetan pharmaceuticals is substantial, however.One factor spurring growth has been the willingness of Chinese regulators to accredit products based on Tibetan medicine.At the present time, this accreditation includes: · 14 products that have been listed on the Protected Chinese Traditional Medicine List; · 24 products that have been included in the National Medicine Index; · 218 products that have been certified by the SFDA; and · 20+ products that have registered trademarks in China. In 2006, the overall revenues of the 19 major Tibetan pharmaceutical companies in the Tibet Autonomous Region were 623 million RMB ($92,846,498).We believe, moreover, that the supply of Tibetan medicine in China’s domestic market falls short of demand, which presents a considerable market potential. Furthermore, as Chinese traditional medicine is gradually recognized in the international medical community as an alternative way to treat diseases, there is a potential international market for Tibetan medicine and nutritious products as well. Sauna Stores From November 2008, when it was first organized, until October 2010 Leling Jinzanghuang served as a distributor for 13 Tibetan health products manufactured by Shandong Jinzanghuang.Despite efforts, the Company was unable to develop the distribution network necessary to support growth in sales.In October 2010, therefore, Leling Jinzanghuang took a new direction.In that month Leling Jinzanghuang entered into a Cooperative Trial Operation Agreement with Shenyang Jintao Technology Co. (“Jintao”).The agreement provided that Jintao would initially introduce 50 sauna stores to Leling Jinzanghuang, and Leling Jinzanghuang would pay Jintao a fee of 8,000 Renminbi ($1,255) for each store with which it contracted.Since that time, Jintao has introduced an additional 100 sauna stores to Leling Jinzanghuang, and been paid fees in that approximate amount for each of the 150 stores that are now participating in the program. Leling Jinzanghuang and Shandong Jinzanghuang have entered into a one-year Tripartite Cooperation Agreement with each of the sauna stores.The Tripartite Cooperation Agreement provides that each month the store will purchase directly from Shandong Jinzanghuang a supply of Tibetan medicine-based pharmaceuticals specially developed to be integrated with the health and beauty programs offered by the sauna store.After training and advice by Leling Jinzanghuang, the sauna store resells the products to their customers.At the end of each month, Leling Jinzanghuang takes an inventory of the sales by each store, and charges the store a fee based on its monthly sales.The fee paid by a sauna store to Leling Jinzanghuang equals 35% or 40% of the store’s revenue from sale of the Shandong Jinzanghuang products. The primary function of Leling Jinzanghuang in this program is to provide information flow between the sauna stores and Shandong Jinzanghuang.Among the services provided by Leling Jinzanghuang are the following: 2 ·Leling Jinzanghuang provides the staff of each sauna store training and direction regarding the use of the Shandong Jinzanghuang products. · Leling Jinzanghuang discusses with each sauna store the effect of weather and physical location on the efficacy of the products, and consults with Shandong Jinzanghuang regarding adjustments to the products’ ingredients to suit local and seasonal requirements. · Leling Jinzanghuang discusses with each sauna store the product requests made by the store and/or its customers, and provides this information to Shandong Jinzanghuang to enable it to develop new products to meet the demand. The products involved in the program are among those Tibetan medicines made with modern drug manufacturing techniques. The manufacturing equipment and techniques used by Shandong Jinzanghuang are certified under China’s national standards of Good Manufacturing Practice (GMP), and are in compliance with applicable regulations of the Chinese Food and Drug Administration (“SFDA”), which regulates both the pharmaceutical and the nutraceutical industries in China. The automatic production and testing processes used by Shandong Jinzanghuang assure the accurate execution of the formula and the quality and quantity of the products. Moreover, the strict quality control and inspection procedures performed in Shandong Jinzanghuang’s state-of-the-art laboratories assure the quality of the products used by the sauna stores. Currently, eight products designed for use in a sauna bath are included in the program: Zhu Yan Qing Shen San, which isused to offset the effects of eating fatty foods by lowering blood lipid and cholesterol levels.Zhu Yan Qing Shen San is also believed to delay the effects of senility. Mi Zong Xiao Ban San, which increases dermal blood circulation, thereby facilitating the absorption of nutrition by the skin, reducing the effects of wrinkling and acne. Liang Yan Yang Sheng San is a nutritional supplement for women in the menstrual period or the gestation period, or who are otherwise subject to periods of weakness.Liang Yan Yang Sheng San also aids in reducing wrinkling and skin discoloration. Wu He Yang Sheng Powder boosts women’s immune systems and aids in the absorption of nutrients.The Powder is beneficial in offsetting fatigue and providing improved overall physical function. Run Fu Zhu Yan San is a multi-faceted treatment for skin, providing moisture, resisting wrinkles, reducing hypersensitivity, and whitening the skin.Run Fu Zhu Yan San also serves as a tooth whitener. Zi Yin Yang Xue Bao is a nutrient supplement that is beneficial for kidney function.It is also believed to delay senility and whiten skin. Yang Yan Hu Xin Bao improves heart function and increases circulation in the limbs.Yang Yan Hu Xin Bao is believed to help prevent sudden heart failure. Huo Xue Qin Xin Bao is a combination of herbal compounds that provides an overall tonic for the body.Huo Xue Qin Xin Bao invigorates blood circulation, aids in pulmonary function, helps to regulate menstruation, and aids in treatment of arthralgia and pheumatalgia.It also whitens skin and improves skin texture. Manufacturing All of the products used in the sauna store program are manufactured by Shandong Jinzanghuang , whose manufacturing facility is located approximately five kilometers from our offices. Xue Bangyi, our Chief Executive Officer, is also the Chief Executive Officer of Shandong Jinzanghuang. The principal raw materials used for the production of the products are natural plants and minerals located in the Qing Tibetan Plateau, which extends across Tibet and Yunnan Province. To ensure a sufficient supply of raw materials, Shandong Jinzanghuang has developed multiple raw material purchase spots in Changdu and Lizhi City in the Tibetan Autonomous Region and in Di Qin City in Yunnan Province. All the raw materials used by Shandong Jinzanghuang are tested by experts to ensure their quality. 3 Government Regulation Unlike its U.S. counterpart, the Chinese Food and Drug Administration (“SFDA”) regulates the manufacture and distribution of both pharmaceuticals and nutraceuticals in China.Each Chinese province also has an agency with responsibility for the pharmaceuticals and nutraceuticals distributed in the Province.Pharmaceutical products can be distributed only after clinical trials and approval of the SFDA.In order to achieve widespread market acceptance, a nutraceutical product must obtain certification from either SFDA or the provincial agency, and preferably from both.Certain tests need to be conducted to get the approval depending on the alleged medical effects. The products used in our sauna store program are exempt from regulation by the SFDA because they are applied to the skin and are not ingested.Nevertheless, because Shandong Jinzanghuang also manufactures many nutraceutical products that are regulated by the SFDA, Shandong Jinzanghuang applies the best practices used in manufacturing its regulated products to the manufacture of its unregulated products, such as the sauna solutions used in our sauna store program. Competition The Tibetan medicine industry is now in a transition stage from small, backyard enterprises into large-scale, industrialized operations. Our competitors can be divided into two categories in terms of scale and competitiveness: · State-run pharmaceutical companies, such as Jingqiu Tibetan Medicine, Jinhe Tibetan Medicine and Tibetan Pharmaceutical Factory; and · Private or joint-venture enterprises, such as Tibet Cheezheng Tibetan Medicine and Niemula Tibet Medicine. The state-owned enterprises have access to state financial and political support. They also entered into the market earlier than we did, and thus have accumulated management experiences and personnel in the Tibetan medicine business. Meanwhile, the private pharmaceutical companies, like us, entered into market later, but grow very fast due to the efficient management skills. Our competitive advantages include our unique business model of marketing to sauna stores, as well as the proprietary product portfolio owned by Shandong Jinzanghuang.Nevertheless, we can expect to face substantial competition from our competitors in theTibetan pharmaceutical industry as news of the success of our sauna store marketing program inspires new entrants into the market. Employees Presently, we have twelve full-time employees. ITEM 1A. RISK FACTORS Investing in our common stock involves risk. You should carefully consider the risks described below together with all of the other information contained in this Report, including the financial statements and the related notes, before deciding whether to purchase any shares of our common stock. If any of the following risks occurs, our business, financial condition or operating results could materially suffer. In that event, the trading price of our common stock could decline and you may lose all or part of your investment. Our business and operations are newly established. Unless we manage our growth effectively, our business will fail. Leling Jinzanghuang was organized in November 2008.Some members of our management had prior experience marketing the products of Shandong Jinzanghuang when they were employed by that company.The extrapolation of that experience into a marketing business on the magnitude contemplated by Leling Jinzanghuang will place significant demands on our management, and on our operational and financial infrastructure. The problems of growth have been compounded by our recent revision to the business plan, which now focuses solely on sauna stores, a market with which we have no prior experience.If we do not effectively manage our operations, the quality of our marketing program will suffer, which would negatively affect our operating results. If the necessary funding can be obtained, we will be able to improve our operational, financial and management controls and our reporting systems and procedures. The complexity of this undertaking means that we are likely to face many challenges, some of which are not yet foreseeable. Problems may occur with our product acquisition, and with our ability to sell our products to our customers. If we are not able to obtain the necessary funding and operate efficiently, our business plan may fall short of its goals, and our ability to manage our growth could be hurt. 4 If we were unable to enforce the terms of the entrusted management agreements between Beijing Taibodekang and Leling Jinzanghuang, we would have no business operations. All of our business activities are carried out by Leling Jinzanghuang.All of the assets shown on our balance sheet, other than a portion of the cash, are owned by Leling Jinzanghuang.However, Jinzanghuang Tibet Pharmaceuticals, Inc., the U.S. public company owned by our shareholders, does not own any equity in Leling Jinzanghuang.Instead, we consolidate the assets and results of operations of Leling Jinzanghuang with the financial statements of Jinzanghuang Tibet Pharmaceuticals by reason of a set of four contracts.Those contracts transfer 95% of the benefits and responsibilities of the operations of Leling Jinzanghuang to a wholly-owned subsidiary of Jinzanghuang Tibet Pharmaceuticals.As a result, under U.S. accounting principles, Leling Jinzanghuang is deemed to be a variable interest entity with respect to that subsidiary, and so is a consolidated entity within the Company.Our entitlement to those benefits, however, depends on our ability to enforce the agreements between our subsidiary, Beijing Taibodekang, and Leling Jinzanghuang.If a dispute arose between those entities that could not be resolved amicably, we would have to resort to a court or arbitration tribunal in the People’s Republic of China to secure our rights with respect to Leling Jinzanghuang.We are not aware, however, of any reported decisions regarding the enforceability of agreements of this sort under the laws of the PRC.It is possible, therefore, that the Chinese tribunal would decide that the agreements were not enforceable, either as a matter of national policy or for some other reason.If that were to occur, Jinzanghuang Tibet Pharmaceuticals, Inc. would have no business operations or assets, and its outstanding common stock would be essentially worthless. A recession in China could significantly hinder our growth. The success of our efforts to introduce Tibetan pharmaceuticals and nutraceuticals in China will depend on continuation of recent improvements in the Chinese economy and the amount of disposable income available to the Chinese population.If money becomes tight, individuals will be less willing to pay extra for the benefits offered by our products.In recent years, China’s economy has suffered the effects of the worldwide liquidity crisis, and many financial commentators expect a recession to occur in China in the near future.The occurrence of a serious recession could significantly hinder our efforts to implement our business plan. We operate in a highly competitive marketplace, which could adversely affect our sales and financial condition. The appeal of our products to the sauna store industry depends on quality, price, product availability and security of supply, product development and customer service. Although we are developing an essentially new market, there is virtually no barrier to entry by competition.A number of Chinese nutraceutical companies are substantially larger than us and have greater financial resources.If one or more of them were to copy our business model and enter into competition in the sauna store industry, the competition could limit our growth.Our competitors may introduce new products based on more competitive alternative technologies that may cause us to lose customers which would result in a decline in our sales volume and earnings. Our customers demand high quality and low cost products and services. The cost in the research and development and marketing expansion may continue to increase and thus adversely affect the competitiveness of our products. Competition could cause us to lose market share, increase expenditures or reduce pricing, each of which would have an adverse effect on our results of operations, cash flows and financial condition. 5 Increased government regulation of our marketing operations could diminish our profits. At present, there is no significant government regulation of the health claims that participants in the nutraceutical industry make regarding their products.Other developed countries, in particular members of the European Community, have far more extensive regulation of the operations of nutraceuticals, including strict limitations on the health-related claims that can be made without scientifically-tested evidence.It is not unlikely, therefore, that China will increase its regulation of our activities in the future.To the extent that new regulations required us to conduct a regimen of scientific tests of the efficacy of our nutraceutical products, the expense of such testing would reduce our profitability.In addition, to the extent that the health benefits of some of our products could not be fully supported by scientific evidence, our sales might be reduced. We may have difficulty defending our intellectual property rights from infringement, which may undermine our competitive position. Our ability to compete effectively depends on our ability to distinguish our products from those of our competitors.A primary distinction on which we intend to rely is the availability to Shandong Jinzanghuang of the Tibetan formulae known only to its chief pharmacist.We will rely on trade secret laws and restrictions on disclosure to protect our intellectual property rights. Unauthorized use of our formulae could damage our ability to compete effectively.At the same time, the appearance of counterfeit products on the market could also damage our marketing program.Policing the unauthorized use of proprietary technology and the appearance of counterfeit products can be difficult and expensive. If litigation becomes necessary to enforce our intellectual property rights, protect our trade secrets or determine the validity and scope of the proprietary rights of others, such litigation may be costly and may divert management attention away from our business. An adverse determination in any such litigation would impair our intellectual property rights and could harm our business, prospects and reputation. Enforcement of judgments in China is uncertain and even if we are successful in a litigation it may not provide us with an effective remedy. In addition, we have no insurance coverage against litigation costs and would have to bear all costs arising from such litigation to the extent we are unable to recover them from other parties. The occurrence of any of the foregoing could have a material adverse effect on our business, financial condition and results of operations. In addition, third parties may file infringement claims against us asserting that we are infringing on their patents or trademarks. In the event that such claims are filed, regardless of the merit of such a claim, we may incur substantial costs and diversion of management as a result of our involvement in such proceedings. Product liability claims could materially impact operating results and profitability. We may produce products which inadvertently have an adverse pharmaceutical effect on the health of individuals.Existing laws and regulations in China do not require us to maintain third party liability insurance to cover product liability claims.However, if a product liability claim is brought against us, it may, regardless of merit or eventual outcome, result in damage to our reputation, breach of contract with our customers, decreased demand for our products, costly litigation, product recalls, loss of revenue, and our inability to commercialize some products. We are subject to the risk of natural disasters. Many of the raw materials that are used to manufacture our products are very sensitive crops, which can be readily damaged by harsh weather, by disease, and by pests.If our suppliers find their raw materials scarce due to drought, flood, storm, blight, or the other woes of farming, they will increase their prices and may be unable to satisfy our orders.If, as a result, we are unable to produce sufficient products at reasonable prices to meet demand, our distribution network is likely to atrophy.This could have a long-term negative effect on our ability to grow our business, in addition to the near-term loss of income. We may have difficulty establishing adequate management and financial controls in China. The People’s Republic of China has only recently begun to adopt the management and financial reporting concepts and practices that investors in the United States are familiar with.We may have difficulty in hiring and retaining employees in China who have the experience necessary to implement the kind of management and financial controls that are expected of a United States public company.If we cannot establish such controls, we may experience difficulty in collecting financial data and preparing financial statements, books of account and corporate records and instituting business practices that meet U.S. standards. 6 The staff of our accounting department lack training and experience in U.S. accounting principles, which may result in accounting errors in the financial statements that we file with the Securities and Exchange Commission. Our executive offices are located in Leling in the PRC.Our entire bookkeeping and accounting staff is located there.Our books and records are maintained in Chinese, using Chinese accounting principles.Chinese accounting principles vary in many important respects from U.S. accounting principles.To file our Company’s financial statements with the Securities and Exchange Commission, our accounting staff must convert the financial statements from Chinese accounting principles to U.S. accounting principles.However, none of the members of our accounting staff has extensive experience or training in the preparation of financial statements under U.S. accounting principles.Neither do we have any employee who has previous experience in accounting for a U.S. public company.This situation creates a risk that the financial statements we file with the SEC will fail to present our financial condition and/or results of operations as required by SEC rules and the principles of accounting generally applied in the United States. We may incur significant costs to ensure compliance with U.S. corporate governance and accounting requirements. We may incur significant costs associated with our public company reporting requirements, costs associated with newly applicable corporate governance requirements, including requirements under the Sarbanes-Oxley Act of 2002, or Sarbanes-Oxley, and other rules implemented by the Securities and Exchange Commission. We expect all of these applicable rules and regulations to increase our legal and financial compliance costs and to make some activities more time-consuming and costly. We also expect that these applicable rules and regulations may make it more difficult and more expensive for us to obtain director and officer liability insurance and we may be required to accept reduced policy limits and coverage or incur substantially higher costs to obtain the same or similar coverage. As a result, it may be more difficult for us to attract and retain qualified individuals to serve on our board of directors, on committees of our board of directors or as executive officers. As a public company, we are required to comply with rules and regulations of the SEC, including expanded disclosure, accelerated reporting requirements and more complex accounting rules.This will continue to require additional cost management resources. We will need to continue to implement additional finance and accounting systems, procedures and controls as we grow to satisfy these reporting requirements. In addition, we may need to hire additional legal and accounting staff with appropriate experience and technical knowledge, and we cannot assure you that if additional staffing is necessary that we will be able to do so in a timely fashion. If we are unable to complete the required annual assessment as to the adequacy of our internal reporting or if our independent registered public accounting firm is unable to provide us with an unqualified report as to the effectiveness of our internal controls over financial reporting in the future, we could incur significant costs to become compliant. Capital outflow policies in China may hamper our ability to pay dividends to shareholders in the United States. The People’s Republic of China has adopted currency and capital transfer regulations. These regulations require that we comply with complex regulations for the movement of capital. Although Chinese governmental policies were introduced in 1996 to allow the convertibility of RMB into foreign currency for current account items, conversion of RMB into foreign exchange for capital items, such as foreign direct investment, loans or securities, requires the approval of the State Administration of Foreign Exchange. We may be unable to obtain all of the required conversion approvals necessary for our operations, and Chinese regulatory authorities may impose greater restrictions on the convertibility of the RMB in the future. Because most of our future revenues will be in RMB, any inability to obtain the requisite approvals or any future restrictions on currency exchanges will limit our ability to pay dividends to our shareholders. 7 Currency fluctuations may adversely affect our operating results. Leling Jinzanghuang generates revenues and incurs expenses and liabilities in Renminbi, the currency of the People’s Republic of China.However, as a subsidiary of the Company, it will report its financial results in the United States in U.S. Dollars.As a result, our financial results will be subject to the effects of exchange rate fluctuations between these currencies.From time to time, the government of China may take action to stimulate the Chinese economy that will have the effect of reducing the value of Renminbi.In addition, international currency markets may cause significant adjustments to occur in the value of the Renminbi.Any such events that result in a devaluation of the Renminbi versus the U.S. Dollar will have an adverse effect on our reported results.We have not entered into agreements or purchased instruments to hedge our exchange rate risks. All of our assets are located in China.So any dividends or proceeds from liquidation are subject to the approval of the relevant Chinese government agencies. Our assets are located inside China. Under the laws governing FIEs in China, dividend distribution and liquidation are allowed but subject to special procedures under the relevant laws and rules. Any dividend payment will be subject to the decision of the board of directors and subject to foreign exchange rules governing such repatriation. Any liquidation is subject to both the relevant government agency’s approval and supervision as well the foreign exchange control. This may generate additional risk for our investors in case of dividend payment or liquidation. We have limited business insurance coverage. The insurance industry in China is still at an early stage of development. Insurance companies in China offer limited business insurance products, and do not, to our knowledge, offer business liability insurance. As a result, we do not have any business liability insurance coverage for our operations. Moreover, while business disruption insurance is available, we have determined that the risks of disruption and cost of the insurance are such that we do not require it at this time. Any business disruption, litigation or natural disaster might result in substantial costs and diversion of resources. Because our funds are held in banks which do not provide insurance, the failure of any bank in which we deposit our funds could affect our ability to continue in business. Banks and other financial institutions in the People’s Republic of China do not provide insurance for funds held on deposit. As a result, in the event of a bank failure, we may not have access to funds on deposit. Depending upon the amount of money we maintain in a bank that fails, our inability to have access to our cash could impair our operations, and, if we are not able to access funds to pay our suppliers, employees and other creditors, we may be unable to continue in business. Jinzanghuang Tibet Pharmaceuticals is not likely to hold annual shareholder meetings in the next few years. Management does not expect to hold annual meetings of shareholders in the next few years, due to the expense involved.The current members of the Board of Directors were appointed to that position by the previous directors.If other directors are added to the Board in the future, it is likely that the current directors will appoint them.As a result, the shareholders of the Company will have no effective means of exercising control over the operations of the Company. ITEM 1B. UNRESOLVED STAFF COMMENTS Not Applicable. 8 ITEM 2.DESCRIPTION OF PROPERTY Our executive offices and marketing operations are located on Kaiyuan Avenue, Leling City, Shandong Province, P. R. China .Our portion of the building has a total usable area of 50 square meters.The office will be adequate for our operations for the foreseeable future. On May 13, 2009 we purchased a building and land lease for 4 million Renminbi (approximately $627,550).The buildinghas a usable area of 2,866.23 square meters.Our plan is to renovate the building, then locate our Research and Development Center and offices there, while retaining the use of some of the space as rental property.To date, however, we have not obtained the approvals from the Chinese government that are necessary before we initiate this development project. ITEM 3.LEGAL PROCEEDINGS None. ITEM 4. RESERVED PART II ITEM 5. MARKET FOR REGISTRANT’S COMMON EQUITY, RELATED STOCKHOLDER MATTERS AND ISSUER PURCHASES OF EQUITY SECURITIES. (a) Market Information Our common stock is listed for quotation on the OTC Bulletin Board system under the symbol “JZHG.”The common stock was first listed for trading on July 31, 2008.The following table sets forth for the respective periods indicated the prices of the common stock, as reported by the OTC Bulletin Board.Such prices are based on inter-dealer prices, without markup, markdown, commissions, or adjustments and may not represent actual transactions. Quarter Ended High Bid Low Bid September 30, 2009 $ $ December 31, 2009 $ $ March 31, 2010 $ $ June 30, 2010 $ $ September 30, 2010 $ $ December 31, 2010 $ $ March 31, 2011 $ $ June 30, 2011 $ $ (b) Shareholders On October 12, 2011 there were 285 holders of record of our common stock. (c)Dividends Since the Company’s incorporation, no dividends have been paid on our Common Stock. We intend to retain any earnings for use in our business activities, so it is not expected thatanydividends on our common stock will be declared and paid in the foreseeable future. 9 (d)Securities Authorized for Issuance Under Equity Compensation Plans The information set forth in the table below regarding equity compensation plans (which include individual compensation arrangements) was determined as of June 30, 2011. Number of securities to be issued upon exercise of outstanding options, warrants and rights Weighted average exercise price of outstanding options, warrants and rights Number of securities remaining available for future issuance under equity compensation plans Equity compensation plans approved by security holders 0 N.A. 0 Equity compensation plans not approved by security holders 0 N.A. 0 Total 0 N.A. 0 (e)Sale of Unregistered Securities Jinzanghuang did not effect any unregistered sales of equity securities during the 4th quarter ended June 30, 2011. (f) Repurchase of Equity Securities Jinzanghuang did not repurchase any of its equity securities that were registered under Section 12 of the Securities Act during the quarter ended June 30, 2011. ITEM 6.SELECTED FINANCIAL DATA Not applicable. ITEM 7. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS Accounting for Variable Interest Jinzanghuang Tibet Pharmaceuticals, Inc. is a holding company whose only asset is an indirect 100% ownership interest in Beijing Taibodekang Management Consulting Co., Ltd. (“Beijing Taibodekang”), a Wholly Foreign Owned Entity organized under the laws of the People’s Republic of China on December 5, 2008.On January 4, 2009, Beijing Taibodekang entered into four agreements with Leling Jinzanghuang Biotech Co. Ltd. (“Leling Jinzanghuang”) and with the equity owners in Leling Jinzanghuang.Three of the agreements were amended as of July 24, 2009.Collectively, the agreements provide Beijing Taibodekang exclusive control over the business of Leling Jinzanghuang.The relationship is one that is generally identified as “entrusted management.” The accounting effect of the Entrusted Management Agreements between Beijing Taibodekang and Leling Jinzanghuang is to cause the balance sheets and financial results of Leling Jinzanghuang to be consolidated with those of Beijing Taibodekang, with respect to which Leling Jinzanghuang is now a variable interest entity.Since the parties to the Entrusted Management Agreements were both controlled by Xue Bangyi, who is CEO of both Beijing Taibodekang and Leling Jinzanghuang, the financial statements included in this report reflect the consolidation of the results of operations and cash flows of Leling Jinzanghuang since its inception. Overview of the Business Since its formation, Leling Jinzanghuang has been involved in the distribution of Tibetan pharmaceutical and nutraceutical products manufactured by Shandong Jinzanghuang, the primary equity owner of which is Xue Bangyi. Until October 2010 Leling Jinzanghuang served as a distributor of those products.After achieving modest sales ($27,209() in the first quarter of fiscal 2011, Leling Jinzanghuang terminated its distribution operations in October 2010.Since October 2010 Leling Jinzanghuang has been exclusively engaged in providing advisory services to sauna stores that purchase sauna care products from Shandong Jinzanghuang. 10 On October 8, 2010, Leling Jinzanghuang entered into an an agency agreement with Shenyang Jintao Technology Co., Ltd. (“Jintao”), pursuant to which Jintaohas introduced 150 sauna stores to Leling Jinzanghuang. Shandong Jinzanghuang sells its Tibetan medicine products to the sauna stores and Leling Jinzanghuang provides training service to each store to coach the store’s employees in methods of integrating the Shandong Jinzanghuang products into the sauna service. Leling Jinzanghuang has paid Jintao a fee, ranging from RMB 8,000 ($1,569) to RMB 8,800 ($1,380) for each store Jintao has introduced. The contract among Leling Jinzanghuang, Shandong Jinzanghuang and the sauna store provides that the store will purchase products, as needed, directly from Shandong Jinzanghuang.In compensation for Leling Jinzanghuang’s advisory services, the sauna store pays Leling Jinzanghuang a fee equal to a percentage of the resale price charged by the sauna store to its customers for the Shandong Jinzanghuang products.The fee is either 35% or 40% of the resale price, depending on the location of the sauna store.At each month end, each store sends a usage record to Leling Jinzanghuang. Leling Jinzanghuang also makes a physical inventory count quarterly to compare remaining inventory with the quantity delivered by Shandong Jinzanghuang. This new business model provides Leling Jinzanghuang with a revenue stream for which it incurs very little direct cost, as the product manufacture and distribution is entirely the responsibility of Shandong Jinzanghuang. In addition, entry into this new market has not forced us to incur significant start-up costs, as we have used the same employees and same facilities for the sauna market as carried on our prior product distribution activities. Results of Operations The implementation of our new business model in October 2010 has yielded significant changes in our results of operations.The following table quantifies certain changes in elements of our operations from fiscal year 2010 to fiscal year 2011. For the years ended June 30, 　 　 Change Amount % Revenue 479 % Cost of goods sold 55 % Gross profit 1,581 % Operating expenses ) (40) % Loss on inventory impairment - 100 % Operating income/(loss) ) 4,424 % Net profit/(loss) ) 2,850 % Revenues During the year ended June 30, 2010, our entire revenue arose from the resale of Tibetan pharmaceutical and health products manufactured by Shandong Jinzanghuang. In the first quarter of fiscal 2011, we sold those products for $27,219, and obtained a gross profit of $2,422 on the sales.Thereafter our revenue during the remainder of the year ended June 30, 2011 was entirely derived from the sauna stores program.The table below quantifies the results on our annual revenues of the introduction of this new business model. 11 For the years ended June 30, 　 　 Change Amount % Sales of health products ) (96) % Services fees from sauna stores - 100 % Total revenue 479 % Our sauna store program began in October 2010 with a trial group of 50 sauna stores.At the end of December 2010 we added another 50 stores to our program, and then added another 50 at the end of March 2011.As a result, our revenue from advisory services increased from quarter to quarter.The revenue growth was roughly proportionate to the growth in number of stores, except that the third quarter was particularly profitable.This occurred because the Chinese Spring Festival in February affords most Chinese workers from one to two weeks of vacation, during which time the sauna stores experience a sharp increase in business. For the year ended June 30, 2011 Q1 Q2 Q3 Q4 Service fees from sauna stores - 　 $ 　 $ 　 $ Quantity of sauna stores - 50 Average revenue per store - 　 　 　 Gross Profit The change in our business model to the sauna store program has resulted in a marked improvement in our margins.During fiscal 2010, our distribution of products yielded a gross margin of 28% after payment for the products and direct costs of sales.For the year ended June 30, 2011, our direct costs involve only labor, fees to Jintao and taxes.As a result, our revenue in fiscal 2011 yielded a gross margin of almost 81%. Operating Income The Company’s general and administrative expenses decreased from $237,552 for the year ended June 30, 2010 to $142,551 for the year ended June 30, 2011.The decrease occurred because we are able to carry on the sauna service business with less administrative expense than was involved in distribution, as we have eliminated warehousing and shipping expenses, among others. When the Company terminated its distribution business, it held an inventory of finished goods valued at $288,295.The Company plans to dispose of that inventory when there is a suitable opportunity.However, since the Company is no longer marketing those products, it has reserved the full value of the inventory, which is reflected as an operating expense for fiscal 2011. After deducting the aforesaid operating expenses from our gross profit, the Company recorded $2,565,373 in operating income for the year ended June 30, 2011.This compared favorably with the operating loss of $59,322 that we incurred in fiscal 2010. Net Income Our Chinese operating entity, Leling Jinzanghuang, is subject to tax in China at the statutory rate of 25% of income calculated in accordance with Chinese accounting principles.Accordingly, for the year ended June 30, 2011 we accrued an income tax expense of $700,995.After deducting that accrual, the Company reported net income of $1,865,988 for the year ended June 30, 2011.For the year ended June 30, 2010, we incurred a net loss of $67,842. The operations of Leling Jinzanghuang produced approximately $1,873,760 in income during fiscal 2011.However, the entrusted management agreements assign to Beijing Taibodekang only 95% of that income.For that reason, we deducted a “non-controlling interest” of $93,688 before recognizing net income attributable to the Company on our Consolidated Statements of Operations and Comprehensive Income.After that deduction and taking into account the income and expenses incurred by the parent corporation, our net income attributable to the Company for the year ended June 30, 2011 was $1,772,300, representing $.05 per share.For the year ended June 30, 2010, we incurred a net loss attributable to the Company of $68,276. 12 Liquidity and Capital Resources To date our operations have been funded by the contributions to capital by our founders and the net cash provided by our operations.As a result, at June 30, 2011 we had no bank debt and only a $35,910 obligation to a related party.At the same time, we had $2,176,655 in cash at June 30, 2011 as well as working capital totaling $2,612,897.So our capital resources are more than sufficient to fund our operations for the coming year as they are currently structured. During the year ended June 30, 2011, our operating activities provided $2,071,542 in net cash, compared to $206,854 in net cash used during the year ended June 30, 2010.The net cash provided in the recent period was slightly higher than our net income for the year as the inventory impairment caused a $288,295 decrease in net income. Over the long term, our expectation is that we will utilize our capital resources as well as any additional investments that we secure in order to expand our presence in the market for Tibetan medicine.At the present time, however, we are able to operate profitably without significant additional investment.Moreover, our observation of the equity markets indicates that we would be unlikely to obtain financing on favorable terms at this time.Accordingly, our near term plan is to continue the program that we initiated during the past year, utilizing the resources available to us. Off-Balance Sheet Arrangements We do not have any off-balance sheet arrangements that have or are reasonably likely to have a current or future effect on our financial condition or results of operations. Critical Accounting Policies and Estimates In preparing our financial statements we are required to formulate working policies regarding valuation of our assets and liabilities and to develop estimates of those values.In our preparation of the financial statements for the year ended June 30, 2011, there were three estimates made which were (a) subject to a high degree of uncertainty and (b) material to our results.These were: · Our determination to record a loss on the full value of the product inventory that we retained when we ceased distribution efforts.We made that determination based on our inability to estimate the liquidation value of the inventory. · Our determination to record the full amount due to us from Shandong Jinzanghuang as an asset.We made the determination based on our assessment that the debt will be paid and is enforceable. · Our determination to record the real property that we purchased for future development at its purchase price.We made the determination based on our expectation that we will, within a reasonable time, develop the property and devote it to productive use. In addition, the Company considers the following accounting principles to be of particular importance. Variable Interest Entity Effective January 1, 2009, the Consolidation Topic, ASC 810-10-45-16, revised the accounting treatment for non-controlling minority interests of partially-owned subsidiaries.Non-controlling minority interests represents the allocation of earnings to the VIE owners who are not at risk for the majority of losses of the VIE, which have been accounted for by using the consolidation method of accounting. The accounts of Leling JZH have been consolidated with the accounts of the Company because Leling JZH is a variable interest entity with respect to Beijing Taibodekang, which is a wholly-owned subsidiary of the Company.Beijing Taibodekang has a contractual obligation to provide management services to Leling JZH, and the management of the operations of Leling JZH is carried out by Company personnel in fulfillment of that obligation.Beijing Taibodekang also has a contractual obligation to reimburse Leling JZH for any losses incurred as a result of the operations of Leling JZG, and the Company’s principal shareholders have caused funds to be contributed to Leling JZG during the years ended June 30, 2010 and 2009 in satisfaction of that obligation.The carrying amount and classification of Leling JZH’s assets and liabilities included in the Consolidated Balance Sheets are as follows: June 30, 2011 June 30, 2010 Total current assets $ $ Total assets Total current liabilities Total liabilities The Consulting Agreement between Leling Jinzanghuang and Beijing Taibodekang requires that, in payment for the consulting services provided by Beijing Taibodekang, Leling Jinzanghuang will pay fees to Beijing Taibodekang equal to: · 10,000 RMB per month, plus · 95% of the annual gross profit of Leling Jinzanghuang. The Consulting Agreement also provides, however, that Beijing Taibodekang will reimburse Leling Jinzanghuang for the amount of any net loss incurred by Leling Jinzanghuang during the period when it is managed by Beijing Taibodekang. As of June 30, 2011, Leling Jinzanghuang has not paid Beijing Taibodekang any fee for the services, and the total fees accrued as of June 30, 2011 are RMB 244,000 ($36,728). Revenue recognition The Company was engaged in the distribution of Tibetan pharmaceutical and nutraceutical products manufactured by Shandong Jinzanghuang Pharmaceutical Co., Ltd. until October 2010. On October 8, 2010, the Company entered into an agency agreement with Shenyang Jintao Technology Co., Ltd. (“Jintao”), pursuant to which Jintaohasintroduced sauna stores to Leling JZH and Shandong JZH. Shandong products are marketed by the sauna stores to their customers as part of a sauna-based beauty and health regimen.The Company primarily provides information flow between the sauna stores and Shandong JZH. Leling JZH pays Jintao a fixed fee for each sauna store Jintao introduces under the initial contract. Revenue earned on the distribution of products by Leling JZH was recognized at the date of shipment to customers when a formal arrangement exists, the price is fixed or determinable, the delivery is completed, and no other significant obligations of the Company exist and collectability is reasonably assured.Payments received before all of the relevant criteria for revenue recognition are satisfied are recorded as advances from customers. If the Company’s customer distribution agreements contain clauses that grant the customer the right to return or exchange products, the Company accounts for sales to these distributorsunder the guidance of ASC 605-15-25 Sale of Product When Right of Return Exists.If the Company does not have sufficient historical evidence of customer acceptance, it recognizes revenue when the return provisions lapse. When the Company has sufficient historical evidence of customer acceptance it recognizes revenue upon shipment. The Company recognizes revenue from provision of services to sauna stores based on units of the sauna store’s product usage, which is the contractual method of determining the right to revenue. The revenue is recognized at 35% or 40% of sauna stores’ revenue from sale of Shandong JZH products. The percentage is depending on the location of the sauna store.Payments are made to the Company directly from the sauna stores a month after the end of the month in which the sales occurred. Impact of Accounting Pronouncements There were no recent accounting pronouncements that have had a material effect on the Company’s financial position or results of operations. Off-Balance Sheet Arrangements We do not have any off-balance sheet arrangements that have or are reasonably likely to have a current or future effect on our financial condition or results of operations. 13 ITEM 7A. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK. Not Applicable. ITEM 8.FINANCIAL STATEMENTS AND SUPPLEMENTARY DATA. Index to the Consolidated Financial Statements Page F-1 Report of Independent Registered Public Accounting Firm - 2011. F-2 Report of Independent Registered Public Accounting Firm - 2010. F-3 Consolidated Balance Sheets as of June 30, 2011 and 2010. F-4 Consolidated Statements of Operations and Comprehensive Loss for the Fiscal Years Ended June 30, 2011 and 2010. F-5 Consolidated Statements of Changes in Stockholders’ Equity for the Fiscal Years Ended June 30, 2011 and 2010. F-6 Consolidated Statements of Cash Flows for the Fiscal Years Ended June 30, 2011 and 2010. F-7 to F-16 Notes to Financial Statements. 14 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Board of Directors and Stockholders of Jinzanghuang Tibet Pharmaceuticals, Inc. We have audited the accompanying consolidated balance sheet of Jinzanghuang Tibet Pharmaceuticals, Inc. (the Company) as of June 30, 2011 and the related statements of operations and comprehensive income (loss), stockholders’ equity and cash flows for the year ended June 30, 2011. These consolidated financial statements are the responsibility of the Company’s management. Our responsibility is to express an opinion on these consolidated financial statements based on our audit. We conducted our audit in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. The company is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting. Our audit included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the company’s internal control over financial reporting. Accordingly, we express no such opinion. An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audit provides a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the financial position of Jinzanghuang Tibet Pharmaceuticals, Inc. as of June 30, 2011 and the results of its operations and cash flows for the year ended June 30, 2011 in conformity with accounting principles generally accepted in the United States of America. /s/ De Joya Griffith & Company, LLC Henderson, Nevada October 13, 2011 F-1 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Board of Directors and Stockholders of Jinzanghuang Tibet Pharmaceuticals, Inc. We have audited the accompanying balance sheet of Jinzanghuang Tibet Pharmaceuticals, Inc. as of June 30, 2010 and the related statements of operations and comprehensive income (loss), changes in stockholders’ equity and cash flows for the year then ended.These financial statements are the responsibility of the Company's management.Our responsibility is to express an opinion on these financial statements based on our audit. We conducted our audit in accordance with standards of the Public Company Accounting Oversight Board (United States).Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement.The Company is not required to have, nor were we engaged to perform an audit of its internal control over financial reporting.Our audit included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the
